1

2

3

4

5

6

7

8                                   UNITED STATES DISTRICT COURT
9                                 CENTRAL DISTRICT OF CALIFORNIA
10

11   TAWNI JONES,                                    )   NO. CV 21-1971-FMO (JPRx)
                                                     )
12                        Plaintiff(s),              )
                                                     )
13                 v.                                )   ORDER DISMISSING ACTION WITHOUT
                                                     )   PREJUDICE
14                                                   )
     SOUTHWEST LAW OFFICES, P.C.,                    )
15                                                   )
                          Defendant(s).              )
16                                                   )
17          Having been advised by counsel that the above-entitled action has been settled, IT IS
18   ORDERED that the above-captioned action is hereby dismissed without costs and without
19   prejudice to the right, upon good cause show, no later than August 5, 2021, to re-open the action
20   if settlement is not consummated. The court retains full jurisdiction over this action and this Order
21   shall not prejudice any party to this action.
22   Dated this 6th day of July, 2021.
23

24                                                                      /s/
                                                                     Fernando M. Olguin
25                                                              United States District Judge
26

27

28
